EXHIBIT 16.1 [Epstein, Weber & Conover, P.L.C. Letterhead] October 12, 2007 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Baywood International, Inc. Gentlemen: We have read the statements made by Baywood International, Inc. (the “Company”) pursuant to Item 4.01 of its Current Report on Form 8-K, to be filed by the Company on October 16, 2007.We agree with the statements concerning our firm contained in the first, second and fifth paragraph under Item 4.01 of such Form 8-K. We have no basis to agree or disagree with the Company’s comments contained in the third or fourth paragraphs under Item 4.01 in the Form 8-K. Very Truly Yours, /s/ Epstein, Weber & Conover, P.L.C. Epstein, Weber & Conover, P.L.C.
